Opinion,
Mr. Justice McCollum:
The appellants are members of an unincorporated association, which was organized in January 1885 under the name of “ The Guild of the Church of St. Ambrose,” for the purpose of promoting, inter alia, the interests of St. Ambrose parish. The rector of the parish was, ex officio, the president of the association, and its work was under the auspices and in aid of the church. It solicited and obtained permission from the vestry to build an addition to the church edifice for its own and parish uses. The fund for the erection of this addition was created by fairs and excursions projected and managed by the guild, and by contributions from the Sunday school, the choir, the members of the church and guild, and their friends. The members of the church and its auxiliary societies were participants in and patrons of all the entertainments for the benefit of the fund, and the success of the enterprise was mainly due to their exertions in its behalf.
After the addition was completed, the appellants assumed the privileges and powers of proprietors, rented it to outside parties without the consent of the vestry, and attempted to dictate the terms on which it should be used for parish purposes. When their right to rent the building without the sanction of the church authorities was questioned, they were defiant, and declared that they were the owners of it. In answer to this claim, it was resolved that no meeting should be held in the guild hall without the consent of the wardens and vestry of the church, and that any property in it which did not belong to the church should be removed. As this action of the church authorities did not change the attitude of the appellants, they were denied the use of the hall, and because of their exclusion from it brought this suit. It will be seen from this *327recital of the material facts in the case that the dispute between the contending parties relates to the use and control of the addition to the church building, and involves a consideration of their respective rights in it.
The guild was not organized to quarrel with the church authorities, of' to usurp their functions; it was designed to promote the interests of the church. Its spiritual guide was the rector of the parish, who was required by its constitution to give counsel as to its work and to afford religious instruction. It was a church society, and thirteen of its fifteen original members belonged to the church. In all that pertained to the work and government of the church and the control of the church property, it was a subordinate and not a dictator. It could not, while animated by the spirit in which it was formed and in the proper prosecution of its avowed objects, antagonize the church authorities in these matters. Its mission was to assist and strengthen, not to obstruct, weaken, or destroy. In considering its present claim, regard must be had to the purpose of its creation, and its relations to the religious body with which it was intended to co-operate.
The guild room or hall was the property of the church; it was erected on church ground, an addition to and part of the church building. The appellants did not acquire any estate in or control of it, by their participation in the work of raising the fund to build it. In this respect, they were on the same footing as other contributors of services or money. There was no contract between them and the defendant corporation concerning the occupancy of the building, and there is no evidence in the case which justifies their claim of an irrevocable license to use it. A contract or license which enabled them to control it cannot be implied from the consent of the vestry to its erection. That consent was sought and given in aid of the church; it did not create or authorize an encumbrance on the church property. Any occupancy or use of the building by the appellants or for their benefit was permissive and during the pleasure of the church, and any defiance by them of its authority in the premises was just cause for excluding them from it. The decisions on which they rely to support their ungracious contention are not applicable to the case they have presented.
The judgment is affirmed.